Citation Nr: 0831919	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to September 
1989.  He also had additional National Guard service from May 
1988 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied the above claims.

In May 2008, the veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided 
while at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements and testimony, the veteran reports having right 
shoulder and right hip problems since in-service injuries.  
In support, he has submitted competent lay evidence that 
corroborates his account.  Unfortunately, the veteran's 
service medical records are not available.  Indeed, in 
February 2007, VA made a formal finding of unavailability of 
his service medical records.  Under the circumstances, the 
Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In light of the above, and given the veteran's complaints of 
a continuity of right shoulder and right hip pathology since 
service, the Board finds that he must be afforded a VA 
examination to determine whether he has a right shoulder or 
right hip disability that is related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the veteran 
an appropriate VA examination to 
determine whether it is at least as 
likely as not that he has a right 
shoulder and/or right hip disability 
that is related to or had its onset 
during service.  The claims folder 
should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose all right shoulder and 
right hip disabilities found to be 
present and opine whether it is at 
least as likely as not that any right 
shoulder or right hip disability found 
to be present had its onset in or is 
related to service.  In doing so, the 
examiner should acknowledge the 
veteran's report of a continuity of 
symptoms since service.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

2.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefit 
sought on appeal is not granted, the 
AMC should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

